                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS L. RUTLEDGE,                                  Case No. 18-cv-05530-HSG
                                   8                     Plaintiff,                           ORDER RESETTING BRIEFING
                                                                                              SCHEDULE
                                   9              v.

                                  10     P. LAM,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed the instant pro se civil rights complaint under 42 U.S.C. § 1983. On August

                                  14   2, 2019, defendant Lam filed a summary judgment motion. Dkt. No. 25. Based on plaintiff’s

                                  15   claim that he has been unable to obtain necessary discovery, the Court granted plaintiff multiple

                                  16   extensions of time to file his opposition. Dkt. Nos. 30, 32, 36. In its January 31, 2020 Order, the

                                  17   Court instructed plaintiff that if he believes that further discovery is necessary, he must file a

                                  18   motion to compel that complies with the local rules by February 24, 2020, and that if no discovery

                                  19   motion were filed within the time provided, the Court would set a new briefing schedule. Dkt. No.

                                  20   39. The deadline has passed, and plaintiff has not filed any discovery motion. Accordingly, by

                                  21   April 17, 2020, plaintiff shall file his opposition to defendant’s summary judgment motion. The

                                  22   reply brief shall be filed no later than fourteen (14) days after the date the opposition is filed.

                                  23   Defendant Lam’s summary judgment motion shall be deemed submitted as of the date the reply

                                  24   brief is due. No hearing will be held on the motion.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 3/4/2020

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
